DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/09/2022 amended claims 1, 13, 19, 20 and cancelled claims 7 and 10.  Claims 1, 4, 13, 16,19, and 20 are pending and allowed.  An examiner’s amendment of claim 20 is made to put the claim 20 in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 20 of the application have been amended as follow: 
20. (Currently Amended) A -non-transitory storage medium that a computer can read, the storage medium being configured to cause the computer to function as: a delay time setting module configured to shift a start timing of a color mixing period when light in a first wavelength range and light in a second wavelength range are emitted in a mixed fashion in a spoke period of a color wheel which constitutes a period when an emission of the light in the first wavelength range and an emission of the light in the second wavelength range are switched over based on an index indicating a brightness of light emitted from a light source unit comprising a semiconductor light emitting element and the color wheel and configured to emit a plurality of colors of light including the light in the first wavelength range and the light in the second wavelength range in time division; and a light source driving module configured to drive the light source unit based on a setting set by the delay time setting module, wherein the delay time setting module sets a timing at which the plurality of colors of light emitted by the light source unit are switched over for each of a plurality of color modes, wherein each of the plurality of colors of light has a different emission level in each of the plurality of color modes so that a different amount of light is emitted for each of the plurality of colors of light in each of the plurality of color modes, and wherein the delay time setting module sets three periods for dividing the spoke period into three for adjusting the start timing of the color mixing period by adjusting a delay timing of each of the plurality of colors of light so that a substantially uniform variation in the amount of light is achieved in the three periods for each of the plurality of colors of light in each of the plurality of color modes despite the different amount of light emitted for each of the plurality of colors of light in each of the plurality of color modes.

Response to Arguments
Applicant’s arguments see Remarks, filed on 06/09/2022, with respect to claims 1, 19 and 20 have been fully considered and are persuasive.  The rejections of claims 1, 4, 13, 16, 19 and 20 have been withdrawn. 


Allowance
Claims 1, 4, 13, 16, 19 and 20 are allowed.
Regarding claim 1, 19, and 20, the closest prior art references, Narikawa nor Ogawa, do not teach, by themselves or in combination with one another, “wherein the delay time setting module sets a timing at which the plurality of colors of light emitted by the light source unit are switched over for each of a plurality of color modes, wherein each of the plurality of colors of light has a different emission level in each of the plurality of color modes so that a different amount of light is emitted for each of the plurality of colors of light in each of the plurality of color modes, and wherein the delay time setting module sets three periods for dividing the spoke period into three for adjusting the start timing of the color mixing period by adjusting a delay timing of    each of the plurality of colors of light so that a substantially uniform variation in the amount of light is achieved in the three periods for each of the plurality of colors of light in each of the plurality of color modes despite the different amount of light emitted for each of the plurality of colors of light in each of the plurality of color modes.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 4, 13, 16 depend, directly or indirectly, on claim 1; hence they are also allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882